 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.2
 
2009 RESTRICTED STOCK PLAN

 
 
 

--------------------------------------------------------------------------------

 



















________________________________________
 
SPICY PICKLE FRANCHISING, INC.
2009 RESTRICTED STOCK PLAN
________________________________________






Adopted by the Resolution of the Directors on December 30, 2009







































 
 

--------------------------------------------------------------------------------

 

SPICY PICKLE FRANCHISING, INC.
 
2009 RESTRICTED STOCK PLAN
 
I.    PURPOSE
 
The purpose of the SPICY PICKLE FRANCHISING, INC. 2009 RESTRICTED STOCK PLAN
(the “Plan”) is to provide a means through which SPICY PICKLE FRANCHISING, INC.,
a Colorado corporation (the “Company”), and its Affiliates may attract able
persons to serve as Directors or Consultants or to enter the employ of the
Company and its Affiliates and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership, thereby strengthening their concern for the welfare of the
Company and its Affiliates.  A further purpose of the Plan is to provide such
individuals with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company and its Affiliates.  Accordingly,
the Plan provides for granting Restricted Stock Awards as provided herein.
 
II.     DEFINITIONS
 
The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
 
(a)  “Affiliate” means any corporation, partnership, limited liability company
or partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
 
(b)  “Award” means, individually or collectively, any Restricted Stock Award.
 
(c)  “Board” means the Board of Directors of the Company.
 
(d)  “Code” means the Internal Revenue Code of 1986, as amended.  Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.
 
(e)  “Committee” means a committee of the Board that is selected by the Board as
provided in Paragraph IV(a).
 
(f)  “Common Stock” means the common stock, par value $.001 per share, of the
Company.
 
(g)  “Company” means Spicy Pickle Franchising, Inc., a Colorado corporation.
 
 
1

--------------------------------------------------------------------------------

 
 
(h)  “Consultant” means any person who is not an Employee or a Director and who
is providing advisory or consulting services to the Company or any Affiliate.
 
(i)  “Director” means an individual elected to the Board by the stockholders of
the Company or by the Board under applicable corporate law who is serving on the
Board on the date the Plan is adopted by the Board or is elected to the Board
after such date.
 
(j)  “Employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.
 
(k)  “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
(l)  “Participant” means an Employee, Consultant, or Director who has been
granted an Award.
 
(m)  “Plan” means the Spicy Pickle Franchising, Inc. 2009 Restricted Stock Plan,
as amended from time to time.
 
(n)  “Restricted Stock Agreement” means a written agreement between the Company
and a Participant with respect to a Restricted Stock Award.
 
(o)  “Restricted Stock Award” means an award granted under the Plan.
 
(p)  “Rule 16b-3” means SEC Rule 16b-3 promulgated under the 1934 Act, as such
may be amended from time to time, and any successor rule, regulation or statute
fulfilling the same or a similar function.
 
III.    EFFECTIVE DATE AND DURATION OF THE PLAN
 
The Plan shall become effective upon the date of its adoption by the Board. No
further Awards may be granted under the Plan after 10 years from the date the
Plan is adopted by the Board.  The Plan shall remain in effect until all
Restricted Stock Awards granted under the Plan have vested or been forfeited.
 
IV.    ADMINISTRATION
 
(a)  Composition of Committee.  The Plan shall be administered by a committee
of, and appointed by, the Board that shall be comprised solely of two or more
“Non-Employee Directors” as defined in Rule 16b-3.
 
(b)  Powers.  Subject to the express provisions of the Plan, the Committee shall
have authority, in its discretion, to determine which Employees, Consultants, or
Directors shall receive an Award, the time or times when such Award shall be
made and the number of shares to be subject to each Restricted Stock Award.  In
making such determinations, the Committee shall take into account the nature of
the services rendered by the respective Employees, Consultants, or Directors,
their present and potential contribution to the Company’s success and such other
factors as the Committee in its discretion shall deem relevant.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  Additional Powers.  The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan.  Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to the Plan, and to determine the terms, restrictions and provisions of
the agreement relating to each Award, and to make all other determinations
necessary or advisable for administering the Plan.  The Committee may correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
in any agreement relating to an Award in the manner and to the extent it shall
deem expedient to carry it into effect.  The determinations of the Committee on
the matters referred to in this Paragraph IV shall be conclusive.
 
V.    SHARES SUBJECT TO THE PLAN; AWARD LIMITS;
GRANT OF AWARDS
 
(a)  Shares Subject to the Plan and Award Limits.  Subject to adjustment as
provided in Paragraph VIII(b), the aggregate number of shares of Common Stock
that may be issued under the Plan shall not exceed 5,000,000 shares.  Shares
shall be deemed to have been issued under the Plan only to the extent actually
issued and delivered pursuant to an Award.  To the extent that an Award lapses
or the rights of its holder terminate, any shares of Common Stock subject to
such Award shall again be available for the grant of an Award under the Plan.
 
(b)  Grant of Awards. The Committee may from time to time grant Awards to one or
more Employees, Consultants, or Directors determined by it to be eligible for
participation in the Plan in accordance with the terms of the Plan.
 
(c)  Stock Offered.  Subject to the limitations set forth in Paragraph V(a), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company.  Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan.
 
VI.    ELIGIBILITY
 
Awards may be granted only to persons who, at the time of grant, are Employees,
Consultants, or Directors.  An Award may be granted on more than one occasion to
the same person.
 
VII.    RESTRICTED STOCK AWARDS
 
(a)  Forfeiture Restrictions To Be Established by the Committee.  Shares of
Common Stock that are the subject of a Restricted Stock Award shall be subject
to restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”).  The Forfeiture Restrictions
shall be determined by the Committee in its sole discretion, and the Committee
may provide that the Forfeiture Restrictions shall lapse upon (i) the attainment
of one or more performance targets established by the Committee, (ii) the
Participant’s continued
 
 
 
3

--------------------------------------------------------------------------------

 
 
employment with the Company or an Affiliate or continued service as a Consultant
or Director for a specified period of time, (iii) the occurrence of any event or
the satisfaction of any other condition specified by the Committee in its sole
discretion, or (iv) a combination of any of the foregoing. Each Restricted Stock
Award may have different Forfeiture Restrictions, in the discretion of the
Committee.
 
(b)  Other Terms and Conditions.  Common Stock awarded pursuant to a Restricted
Stock Award shall be represented by a stock certificate registered in the name
of the Participant.  Unless provided otherwise in a Restricted Stock Agreement,
the Participant shall have the right to receive dividends and other
distributions with respect to Common Stock subject to a Restricted Stock Award,
to vote Common Stock subject thereto and to enjoy all other stockholder rights,
except that (i) the Participant shall not be entitled to delivery of the stock
certificate until the Forfeiture Restrictions have expired, (ii) the Company
shall retain custody of the stock until the Forfeiture Restrictions have
expired, (iii) the Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
have expired, and (iv) a breach of the terms and conditions established by the
Committee pursuant to the Restricted Stock Agreement shall cause a forfeiture of
the Restricted Stock Award.  At the time of such Award, the Committee may, in
its sole discretion, prescribe additional terms, conditions or restrictions
relating to Restricted Stock Awards, including, but not limited to, rules
pertaining to the treatment of distributions or dividends on shares of
Restricted Stock and to the termination of employment or service as a Consultant
or Director (by retirement, disability, death or otherwise) of a Participant
prior to expiration of the Forfeitures Restrictions.  Such additional terms,
conditions or restrictions shall be set forth in a Restricted Stock Agreement
made in conjunction with the Award.
 
(c)  Payment for Restricted Stock.  The Committee shall determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.
 
(d)  Committee’s Discretion to Accelerate Vesting of Restricted Stock
Awards.  The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any or all Common Stock awarded to a Participant pursuant
to a Restricted Stock Award and, upon such vesting, all restrictions applicable
to such Restricted Stock Award shall terminate as of such date.  Any action by
the Committee pursuant to this Subparagraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant.
 
(e)  Restricted Stock Agreements.   At the time any Award is made under this
Paragraph VII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate.  The terms and
provisions of the respective Restricted Stock Agreements need not be
identical.  Subject to the consent of the Participant, the Committee may, in its
sole discretion, amend an outstanding Restricted Stock Agreement from time to
time in any manner that is not inconsistent with the provisions of the Plan.
 
 
 
4

--------------------------------------------------------------------------------

 
VIII.    RECAPITALIZATION OR ORGANIZATION
 
(a)  No Effect on Right or Power.  The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other corporate act or
proceeding.
 
(b)  Changes in the Common Stock.  In the event of changes in the outstanding
Common Stock by reason of recapitalizations, reorganizations, mergers,
consolidations, combinations, split-ups, split-offs, spin-offs, exchanges or
other relevant changes in capitalization or distributions to the holders of
Common Stock, the aggregate number of shares available for Awards under the Plan
shall be appropriately adjusted to the extent, if any, determined by the
Committee, whose determination shall be conclusive.
 
(c)  No Adjustments unless Otherwise Provided.  Except as hereinbefore expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted.
 
IX.    AMENDMENT AND TERMINATION OF THE PLAN
 
The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been
granted.  The Board shall have the right to alter or amend the Plan or any part
thereof from time to time; provided that no change in the Plan may be made that
would impair the rights of a Participant with respect to an Award theretofore
granted without the consent of the Participant, and provided, further, that the
Board may not, without approval of the stockholders of the Company, amend the
Plan to increase the maximum aggregate number of shares that may be issued under
the Plan or change the class of individuals eligible to receive Awards under the
Plan.
 
X.    MISCELLANEOUS
 
(a)  No Right To An Award.  Neither the adoption of the Plan nor any action of
the Board or of the Committee shall be deemed to give an Employee, Consultant,
or Director any right to a Restricted Stock Award, or any other rights hereunder
except as may be evidenced by a Restricted Stock Agreement duly executed on
behalf of the Company, and then only to the extent and on the terms and
conditions expressly set forth therein.  The Plan shall be unfunded.  The
Company shall not be required to establish any special or separate fund or to
make any other segregation of funds or assets to assure the performance of its
obligations under any Award.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  No Employment/Membership Rights Conferred.  Nothing contained in the Plan
shall (i) confer upon any Employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time.  Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.
 
(c)  Other Laws; Withholding.  The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules and regulations available for the issuance and
sale of such shares.  No fractional shares of Common Stock shall be delivered,
nor shall any cash in lieu of fractional shares be paid.  The Company shall have
the right to deduct in connection with all Awards any taxes required by law to
be withheld and to require any payments required to enable it to satisfy its
withholding obligations.
 
(d)  No Restriction on Corporate Action.  Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any action which
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan.  No Participant, beneficiary or other person
shall have any claim against the Company or any Affiliate as a result of any
such action.
 
(e)  Restrictions on Transfer.  An Award shall not be transferable otherwise
than (i) by will or the laws of descent and distribution, (ii) pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder, or (iii) with the consent of the Committee.
 
(f)  Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Colorado, without regard to conflicts of law
principles thereof.
 
 
Date Plan Adopted by Board of Directors:        December 30, 2009


 
 
 
 
 
 
 
 
 
6
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 